department of the treasury internal_revenue_service te_ge eo examination commerce dallas texas date date tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court august 20xx certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination by signing form_6018 our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status your organization is no longer operating you failed to keep the required records and you did not file annual information returns you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations tax exempt and government entities oivision org address department of the treasury internal_revenue_service mc dsm tege walnut street r des moines lowa date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f err 886a department of the vreasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org org legend org organization name dir - dir vp cp xx date county county city city state state co-1 co-2 companies issue does org org with little to any activities along with noncompliance of sec_6001 for maintaining adequate_records as the service prescribes and noncompliance with sec_6033 requirements to file an annual information_return qualify for exemption under sec_501 of the internal_revenue_code facts the organization began its existence on april 20xx org operated during april - september 20xx for the spring cleanup of the ditches and highways waterways and just before the fall cleanup of the highways waterways the articles of incorporation were filed with the state of state along with dissolution clause contained in the fourth paragraph of the articles of incorporation filed this same date the organization did not receive a determination_letter as their gross_receipts were less than dollar_figure where they were not required to file the form_1023 application_for exemption the purpose of org was two-fold to raise awareness of the need to clean and keep clean the nations highways and to organize volunteer efforts to clean local and national roadways org operated for approximately the first days the co-1 checking account acct in city state was opened the account closed on september 20xx the organization did not file a form_990 return they would have been required to file a form 990-n during 20xx org operated with no formalized board or any minutes of meeting on april 20xx the directors of org waived the notice of first meeting of the board_of directors of org and consent to the holding of said meeting on april 20xx the meeting never took place statement was written in their proposed bylaws it primarily had two officers husband and wife dir as president executive director and vp as vice president assistant director of org a mission a search for the state state secretary of state’s website shows an administrative dissolution with the state occurred on august 20xx for failure_to_file the biannual report on august 20xx the irs sent a letter to the organization with an information_document_request idr the letter advised of an examination and the requested records to have available during the scheduled appointment on september 20xx no bank statements were maintained for the five months during 20xx that the sole checking form 886-a rev department of the treasury - internal_revenue_service page -1- yay sec_86a department of the preasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx org org account was opened there was no check register no deposit slips or copies of any checks maintained by org the bank statements for co-1 checking account acct for months april - september 20xx timeframe were destroyed by the officers the checking account was closed during september 20xx there were little to any records made available to the examiner during the examination the organization did not keep any of the invoices or paid receipts for items purchased or rented during the spring cleanup season items purchased with revenues received during 20xx included supplies for cleaning the highways with rental of a large hot cocoa and popcorn machine for the grand opening food drive fundraiser spring 20xx kick-off cleanup event held on april 20xx there were very few receipts kept from the donations received the officer states there were out of pocket costs paid_by the dir’s however this could not be substantiated at any time during the examination there were approximately statements primarily mailed to individual business contributors as previously stated only existing statements that were provided to the agent to substantiate those sent to contributors for recordation of their membership dues paid all other hard copies of statements were recycled destroyed the contributors were mainly from county with a few from the surrounding county and county counties there was only one out of state contributor org maintained no recordation of the complied list of contributors other than a handful that were reported on the february 20xx co-2 newsletter the organization’s laptop crashed they lost most of their information regarding the contributions and amounts donated from individuals to further substantiate the revenues and expenses since the end of 20xx this organization had a website account called mid-america where it stated that org was a 501_c_3_organization and did solicitation of membership dues as donations as a result of the examination this was brought to the attention of the officer the officer states they have now closed down their website website account that was last used on 02-22-20xx up until closing out the account on 08-26-xx where examiner verified closing down of website during discussions with officer on 09-04-xx the website previously stated that we are 501c3 to date we have almost miles of state highways that’s over miles of ditch here in county and we are applying for more roadways currently we opted to sell memberships to our organization as a way to raise funds for dollar_figurea year our members get a monthly newsletter co-2 geared towards information and education and also to let our members know where the money is going we use our membership fees our numbers are increasingly very steadily everyday’ to advertise for and organize volunteer efforts to remove litter from those places the officer also used a personal email address on the webpage which is still in existence today form 886-a rev department of the treasury - internal_revenue_service page -2- ern 886a department of the treasury - internal_revenue_service name of taxpayer p explanation of items schedule no or exhibit year period ended 20xx org org all prior written contracts for the 20xx spring and fall cleanup seasons could not be found which were held between the city of city state and or county and org regarding their loosely structured agreement to clean the first miles of ditches on highway smaller town of city miles of the old highway -_ veterans’ field informal agreement to clean the city’s local park and a stretch of hwy -_- approximately miles of an interstate south of city from city to the on repeated occasions the examiner solicited the organization to provide photocopies of monthly bank statements between april - september 20xx along with front and back sides of all cancelled checks and copies of deposit tickets transfer slips however the organization is noncooperative in providing the necessary documents while org operated in existence for a few months april - september 20xx timeframe law sec_501 provides an exemption from federal_income_tax for organizations described in sec_501 sec_1_501_c_3_-1 of the income_tax regulations states that sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well-written charter sec_1_501_c_3_-1 of the income_tax regulations sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose s an organization’s assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reasons of a provision in the organization’s articles or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-a rev department of the treasury - internal_revenue_service page -3- eon 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org org sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government’s position generally organizations exempt under sec_501 engage in activities that directly furthers the charitable or other purposes mentioned in that subparagraph these activities must serve exclusively exempt purposes sec_1 c -1 a of the regulations states that if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1 c -1 d ii provides in part that an organization must be engaged in public activities their revenue and expenses measure public activities for an organization under sec_501 to satisfy the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 and the applicable regulations these identifiable activities must be evident and justifiable on their information_return eg form_990 to satisfy the operational_test in addition to these activities being identifiable they must be supported with administrative and accounting_records ie revenue and expenses since the was not a required form for this organization they were still required to file an online form 990-n regarding their confirmation as a nonprofit an exempt_organization recognized by the service form 886-a rev department of the treasury - internal_revenue_service page -4- erin 886a department of the preasury - internal revenug service name of taxpayer explanation of items schedule no or exhibit year period ended org org 20xx as stated above to determine if org was exempt your organization does not meet the requirements under sec_6001 for maintaining adequate record as the service prescribes and sec_6033 requirements to file an annual information_return your appeal rights are contained in publication taxpayer’s position during a phone conversation held on 09-22-20xx with the agent and taxpayer it was indicated that they will be agreeing to the revocation conclusion in determining whether an organization meets the operational_test under sec_501 the issue is whether the particular activity ies undertaken by the organization is appropriately in furtherance of the organization’s exempt_purpose s the regulations provide that a charitable_organization must be engaged in public activities revenue and expenses measure activities to satisfy the operational_test resources revenue and expenses must be devoted to purposes that qualify within the meaning of sec_501 according for org to continue to satisfy the operational_test under sec_501 activities must be identifiable on their information_return and supported with administrative and accounting_records the service finds little to any current activities as org is no longer operating there were very little records provided to the examiner furthermore the organization has been uncooperative in turning over necessary bank records that include copies of front and back sides of checks deposit transfer slips and the monthly bank statements from april - july 20xx to conclude further on the operational_test org is found to not meet the operational_test of the dual component necessary in meeting both the organizational operational tests for a 501_c_3_organization to meet exempt status it is the irs’s position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 during 20xx org did not file the annual information_return form 990-n as was required to determine if it was exempt accordingly the organization’s exempt status is revoked effective january 20xx no form is required for this organization form 886-a rev department of the treasury - internal_revenue_service page -5-
